BUFFINGTON, Circuit Judge.
In the court below T. B. Wood’s Sons Company, the plaintiff, by its bill charged the Valley Iron Company with infringing patent No. 790,609, granted May 23, 1905, to Charles D. Wood, for a shaft hanger. That court, in an opinion reported at 206 Fed. 172, held infringement had not been established. From a decree dismissing the bill, plaintiff appealed.
This patent was before the lower court in 191 Fed. 196, and before *582this court in 196 Fed. 780, 116 C. C. A. 46. The three cases cited so fully describe the device in question that reference thereto obviates restatement here. In our opinion (196 Fed. 780, 116 C. C. A. 46) we noted that the surfaces on the top and on the bottom of the bearing-box, with which the large top and bottom screws engaged to hold the box, were cylindrical in form, and that this cylindrical form had the functional effect of allowing a variation in the position of the box. 'Vyhat we there said was:
“Tbe invention thus appears to consist of a combination by which the box wbicb supports tbe shaft may be readily adjusted to any position of the shaft vertically and horizontally with firmness and accuracy. Tbe patent accomplishes this by means of horizontal screws on tbe sides and large screws on tbe top and bottom; these last screws having plain surfaces, but bearing upon a countersunk cylindrical surface or a flanged cylindrical surface. The surface upon wbicb tbe flat screw bears allows a variation in position of tbe box; but, when once adjusted, tbe flat surface of the screw has sufficient bearing to prevent further movement when tbe large screw or flange is fastened with a set screw.”
The cylindrical form was thus noted in pursuance of the disclosures of the specification and the limitations of the claims. In that regard the specification says, referring to accompanying figure:



“The bolt E bears against a surface c upon tbe under side of tbe bearing-box, wbicb surface is countersunk or is surrounded with a rib to prevent tbe escape of tbe box from engagement with tbe ends of tbe bolt E, and wbicb surface is curved transversely to the end of the boa;, so that the •box can rode upon the end of the screw or plunger E with the shaft to accommodate itself to the cutter. * * * Tbe surfaces c and o' are struck from a common center, so that, 'in effect, they form, with tbe screws or plungers E and F, a ball and socket joint. * * * iltwill be. seen that tbe bearing-box, while strongly and firmly supported, can rock vertically longitudinally of tbe shafting, owing to tbe curvature of the surfaces c and o'.”
Such cylindrical surfaces were likewise embodied in all claims granted, viz.:
“A bearing-box supported between said screws and having on its upper and lower sides cylindrical surfaces whose axes are transverse to tbe axis of tbe bearing.”
*583Indeed, an examination of the file wrapper shows that the grant of the patent was urged on applicant’s insistence that:
“The cylindrical surfaces c o’ on the bearing-hox permit the box to rock vertically. * * * Because of the fact that the axes of the cylindrical surfaces are transverse to the shaft, * * * the box can be adjusted vertically without disturbing the vertical screws.”
Such being the limited character of plaintiff’s patent, it follows, as is sufficiently pointed out at length in the opinion below (206 Fed. 173), that the defendant’s structure, with its fiat, noncylindrical, surfaces on the top and bottom of the bearing-box, does not infringe.
The decree below is therefore affirmed.